Exhibit 10.25

 

DISTRIBUTION AGREEMENT

 

March 10, 2005

 

This Distribution Agreement (“Agreement”) is entered into as of the date first
set forth above (the “Effective Date”), between CoTherix, Inc., a Delaware
corporation, having its principal place of business at 5000 Shoreline Court,
Suite 101 South San Francisco, CA 94080 (“Client”), and Cardinal Health PTS,
LLC, a Delaware limited liability company, by and through its Specialty
Pharmaceutical Services group with offices at 15 Ingram Boulevard, Suite 100,
LaVergne, TN 37086 (“Cardinal Health”).

 

A. Client is, among other things, in the business of developing and marketing
pharmaceutical products in the United States of America, including the District
of Columbia (the “Territory”).

 

B. Cardinal Health is, among other things, in the business of distributing
pharmaceutical products to wholesalers, specialty distributors, physicians,
clinics, hospitals, pharmacies, and other health care providers in the
Territory, and of providing information systems and other services that support
its customers’ use of its distribution capabilities.

 

C. Client desires to engage Cardinal Health as its exclusive distribution agent
for commercial sales of Ventavis® (iloprost) inhalation solution in all
formulations (collectively referred to as the “Product”) in the Territory and to
perform certain other services described in this Agreement, all upon the terms
and conditions set forth in this Agreement.

 

THEREFORE, in consideration of the mutual conditions and covenants set forth
herein, Cardinal Health and Client (collectively referred to as “Party” or
“Parties”) agree as follows:

 

1. Appointment/Authorization.

 

1.1 Subject to the terms and conditions set forth in this Agreement, Client
appoints Cardinal Health, and Cardinal Health accepts the appointment, as
Client’s exclusive distribution agent of the Product in the Territory to
Client’s specialty distributors, which may be amended by the Client from time to
time (collectively, “Customers”). Cardinal Health is authorized only to
distribute the Product to such Customers. Cardinal Health acknowledges that
Client will be entering into separate arrangements with the Customers to
distribute the Product to third parties. Client’s appointment of Cardinal Health
as its exclusive distribution agent to the Customers shall not be deemed as
Client providing Cardinal Health with any rights regarding the Customers’
ability to distribute the Product pursuant to the terms of the agreement(s)
between Client and such Customer. Furthermore, Cardinal Health shall not be
deemed to be a third party beneficiary of any such agreement(s) between Client
and such Customer.

 

1.2 Client shall provide Cardinal Health with a right of first negotiation with
respect to the distribution of new pharmaceutical products acquired or promoted
by Client in the Territory after the Effective Date, which right shall be
exclusive, for a period of thirty (30) days after Client’s notice to Cardinal
Health that it plans to make such new product available for distribution. If the
parties have not concluded a definitive agreement with respect to the
distribution of the new product within thirty (30) days from the date of
Client’s notice or if Cardinal Health notifies Client in writing at any point
during such negotiation period that it is not interested or is unable to
distribute such new product(s), then Client shall have no further obligation
with respect to that new product under this Section 1.2. After the

 



--------------------------------------------------------------------------------

expiration of the thirty-day exclusivity period, Client shall provide written
notice to Cardinal Health that the period has expired.

 

2. Services.

 

2.1 Cardinal Health shall provide the services set forth in the Operating
Guidelines, which include, without limitation, storage, distribution, returns,
customer support, financial support, EDI and system access support (“Services”).
A copy of the Operating Guidelines is attached hereto as Exhibit A and
incorporated by reference.

 

2.2 The Operating Guidelines may be amended from time to time upon the mutual
written agreement of the Parties; provided, however, that (a) any change,
modification or amendment to the Operating Guidelines may result in an increase
or decrease, or no change at all, in the fees charged by Cardinal Health in
Section 5 and any such mutually agreed fee revisions will be reflected in an
amended Fee Schedule, and (b) if the parties do not agree on the Fee revision,
if any, the Operating Guidelines shall not be amended.

 

2.3 Cardinal Health’s Services shall comply with the Operating Guidelines;
provided, however, Cardinal Health shall have no obligation to comply with the
requirements of Sections [***] or any other Section as mutually agreed upon by
the Parties in writing, if estimated orders, or such services, that support
these orders, to Cardinal Health exceed its Forecast (as hereinafter defined) by
more than [***]. In the event Client’s shipments of Product to Cardinal Health
exceed its Forecast by more than [***], Cardinal Health shall use reasonable
commercial efforts to meet the requirements referenced above for such additional
Product, but failure to meet such requirements shall not constitute a default
hereunder..

 

2.4 All Product returns shall be processed and handled by Cardinal Health in
accordance with the Operating Guidelines; and, any customization or additional
return services requested by Client may require an additional fee as may be
agreed by the Parties in writing in advance.

 

2.5 Client is solely responsible for the management of all Product recalls. In
the event Product is subject to recall, or Client, on its own initiative,
recalls any Product, Cardinal Health shall provide assistance to Client upon
request as set forth in the Operating Guidelines, provided that Client shall pay
to Cardinal Health an amount equal to Cardinal Health’s actual and reasonable
costs incurred with any such recall services. Such costs shall be in addition to
the Fees described in Section 5 below.

 

3. Product Supply/Client Responsibilities.

 

3.1 Client shall deliver Product to Cardinal Health at Cardinal Health’s
facility located at 15 Ingram Boulevard, Suite 100, La Vergne, Tennessee 37086,
and/or to such other distribution facility as may be designated by Cardinal
Health and approved by Client in writing (individually or collectively,
“Facility”).

 

3.2 Client shall be responsible for delivery of Product to the Facility,
including all costs, expenses and risk of loss associated with such delivery.
Title to Product shall remain with Client at all times, even when Product is
stored or warehoused at the Facility. Client shall at all times insure the
Product for damage, loss, destruction, theft or any such other property damage
(“Loss”) as further set forth in Section 15 below. Except for Loss to the extent
resulting from the gross negligence or willful

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

2



--------------------------------------------------------------------------------

misconduct of Cardinal Health (which Loss shall be the responsibility of
Cardinal Health), Client shall bear all risk of loss or damage with respect to
the Product stored or warehoused at the Facility.

 

3.3 Client shall provide Cardinal Health with a forecast of the volume of
Product to be handled by Cardinal Health under this Agreement, which may be
updated by the Client from time to time but not less often than semi-annually
(“Forecast”). There will be two forecasts of volume (shipments incoming and
shipments outgoing). Upon execution of this Agreement, Client shall deliver to
Cardinal Health a customer list, which sets forth the Product prices (the
“Customer Price List”). Client shall notify Cardinal Health of any change in the
Customer Price List not less than [***] hours prior to the effective date of any
such change. Cardinal Health shall implement such price change in accordance
with the Operating Guidelines.

 

3.4 Cardinal Health shall visually inspect each shipment of Product received for
external damage or loss in transit and notify Client of any such damage or loss
within a commercially reasonable period of time (but no later than [***] hours)
following discovery. Cardinal Health shall assist by providing requested
information for all necessary carrier claims and notifications with regard to
damaged goods.

 

4. Information System Access.

 

4.1 During the term of this Agreement and subject to the terms herein, Client
may use password(s) and identification number(s) provided by Cardinal Health to
remotely access Client’s data maintained on Cardinal Health’s web enabled
Operating System Base and certain support services associated therewith, as
further set forth in the Operating Guidelines (collectively, the “System”)
provided that such access is used solely by Client’s employees and contractors
and for Client’s own internal business purposes. Client shall use that access
solely to access Client’s data and shall not access or attempt to access any
other data, systems or software. Client shall be responsible for all use of the
passwords and identification elements by its employees and contractors and shall
ensure that they are used solely to effect the limited access authorized herein.
The limited license to access the System granted herein does not include the
right to copy, download or otherwise use any software or non-Client data
maintained on the System.

 

4.2 The System shall be made available to Client at the fees set forth in the
Fee Schedule. If Cardinal Health agrees to perform any custom enhancements to
the System requested by Client, such customization services shall be (i)
performed pursuant to a mutually agreed-upon Statement of Work (“SOW”) that sets
forth, among other things, the specifications and timeline for performance and
(ii) invoiced separately pursuant to the terms set forth in Section 5.2 based on
an hourly rate set forth in the Fee Schedule (as defined in Section 5.1) and,
prior to such performance, (a) Cardinal Health shall notify Client of any
related increase in the periodic fees hereunder relative to the ongoing support
of the customization and (b) if Client agrees to such fees, the Parties shall
amend the Fee Schedule in writing and the new fees shall become effective upon
the completion of the customization pursuant to the SOW, provided, however, that
if Client does not agree to such fees the customization shall not be made
available to Client.

 

4.3 During the Initial Term and any renewal term thereafter, Cardinal Health
shall (i) employ reasonable security measures and policies designed to safeguard
the integrity, accessibility, and confidentiality of Client’s data resident on
the System that are at least equivalent to those employed by Cardinal Health to
safeguard the integrity, accessibility and confidentiality of its own
information on the System, and (ii) establish and maintain reasonable disaster
and emergency recovery plans designed to

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

3



--------------------------------------------------------------------------------

minimize disruption from System operation interruptions that are at least
equivalent to those employed by Cardinal Health to minimize disruption to
Cardinal Health from System operation interruptions. Cardinal Health shall back
up Client data on a daily basis and provide Client data to Client on a mutually
agreeable basis.

 

4.4 Client shall not reverse engineer, reverse assemble, decompile, create
derivative works, modify, or otherwise attempt to derive the source code of any
software on the System, or copy, download, modify, or create derivative works of
such software. Also, Client shall not permit access to the System or related
documentation to any other person or entity other than Client’s employees and
contractors. The System and all parts thereof, in all of their tangible and
intangible manifestations, all existing or new enhancements, developments,
derivative works, and other modifications to the System (or any part thereof),
and all related proprietary rights, are and shall remain the exclusive property
of Cardinal Health (except for Client data residing therein, which at all times
shall remain Client’s property and Confidential Information).

 

4.5 CARDINAL HEALTH WARRANTS THE SYSTEM AND SOFTWARE TO THE FULL EXTENT OF THE
WARRANTY IT HAS IN EFFECT FROM THE THIRD PARTY PROVIDER OF THE SYSTEM AND
SOFTWARE. WITHOUT LIMITING THE PRECEDING SENTENCE, THE SYSTEM, THE SOFTWARE
THEREON AND ANY RESULTS OBTAINED THEREFROM ARE PROVIDED ON AN “AS IS” BASIS,
WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE.
CARDINAL HEALTH MAKES NO REPRESENTATIONS OR WARRANTIES, EXCEPT AS OTHERWISE
PROVIDED HEREIN, AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, RELATING DIRECTLY OR INDIRECTLY TO THE SYSTEM OR
ANY PART THEREOF INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.

 

4.6 Cardinal Health shall use reasonable efforts to make the System available
for access twenty-four (24) hours a day, seven (7) days a week absent scheduled
and emergency maintenance periods.

 

4.7 Notwithstanding anything to the contrary, in the event of a breach or
threatened breach of the security of the System or unauthorized disclosure of
any information relative to the System, Cardinal Health may revoke or suspend
any or all passwords and identification numbers provided to Client hereunder for
the period of time reasonably necessary for Cardinal Health to resolve the
matter, provided that Cardinal Health shall otherwise provide access to Client’s
data to Client during such period of revocation or suspension by promptly
responding to Client’s requests for such data by e-mail or facsimile.

 

5. Fees.

 

5.1 As compensation for the Services, Client shall pay to Cardinal Health the
fees (the “Fees”) set forth on Exhibit B (the “Fee Schedule”). The parties may
amend the Fee Schedule from time-to-time by mutual written agreement.

 

5.2 Cardinal Health shall issue an invoice to Client for the Services rendered
under this Agreement or for any other amounts due on a monthly basis. Payment
shall be due within [***] days of the invoice date and shall be made by wire
transfer or electronic funds transfer (“EFT”). If the invoice is

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

4



--------------------------------------------------------------------------------

not paid within such [***] day period by wire transfer or EFT, a service charge
on the unpaid amount calculated at the rate of [***]% per month (or the maximum
rate permitted by law if such rate is less than [***]% per month) shall be
imposed until such amount is paid in full.

 

5.3 The Fees set forth in Exhibit B shall not be modified during the first year
of the Initial Term. Thereafter, Cardinal Health shall be entitled to adjust the
price not more often than once per contract year, (a) for the second and third
years of the Initial Term by [***] and (b) for each year thereafter by [***].

 

5.4 Notwithstanding the terms set forth above in Section 5.3, if Cardinal Health
can reasonably demonstrate that the costs for providing the Services have
materially increased, or are likely to materially increase in the coming year
due to the adoption of any applicable law or regulation (or any material change
in the interpretation or administration thereof), or due to unforeseen
circumstances beyond Cardinal Health’s reasonable control, then upon notice from
Cardinal Health, the Parties agree to meet, in person, and negotiate in good
faith a mutually acceptable adjustment to the Fees.

 

6. Term and Termination.

 

6.1 The initial term of this Agreement shall begin on the Effective Date and
shall continue for a period of three (3) years (the “Initial Term”), unless
terminated earlier pursuant to this Agreement. Thereafter, this Agreement shall
automatically renew for additional terms of one (1) year each, unless written
notice of termination is given by either Party at least one hundred eighty (180)
days prior to the end of the Initial Term, or such other term, in which case
this Agreement shall terminate at the end of the then current term.

 

6.2 Either party shall have the right to terminate this Agreement upon one
hundred eighty (180) days prior written notice to the other party, provided that
in the event Client terminates this Agreement, without cause, prior to the end
of the Initial Term, such termination shall be effective only upon payment by
Client to Cardinal Health of a termination fee of [***] of all remaining monthly
fixed Fees set forth on the Fee Schedule for the remainder of the Initial Term.

 

6.3 Either Party shall have the right to terminate this Agreement:

 

(a) upon a material breach by the other Party upon thirty (30) days’ prior
written notice unless the breaching party cures the breach within such thirty
(30) day period; provided that, with respect to any failure to make any payment
when due under this Agreement, such period to cure shall be reduced to ten (10)
days; or

 

(b) immediately in the event of any proceedings, voluntary or involuntary, in
bankruptcy or insolvency, are commenced by or against the other Party, or a
receiver is appointed for the other Party with or without such other Party’s
consent.

 

6.4 Termination or expiration of this Agreement shall not relieve either Party
from any liability or obligation that accrued prior to such termination or
expiration. Upon termination or expiration of this Agreement, all Product shall
be returned to Client or a designee of Client, at Client’s sole cost and
expense. Upon sending or receiving any notice of termination, Cardinal Health
shall cooperate with Client to provide to Client, as soon as practical but no
later than within thirty (30) days, all records and data utilized in performing
Services under this Agreement and that would otherwise been available to Client
in utilizing the System, in (a) hard copy format and (b) an accessible and
searchable electronic

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

5



--------------------------------------------------------------------------------

database format (such as Excel or some other readily available and widely used
software database) reasonably acceptable to Client. This Section 6.4 and
Sections 12 (Confidentiality) as expressly stated therein, 13 (Indemnification),
14 (Limitation of Liability), 15 (Insurance) to the extent expressly stated
therein, 16 (Dispute Resolution), and 17 (Miscellaneous) shall survive
termination or expiration of this Agreement.

 

7. Records, Audits and Requests for Information.

 

7.1 Cardinal Health shall at all times keep and maintain records as set forth in
the Operating Guidelines.

 

7.2 During the Term, Client or its designee (subject to Confidentiality
requirements) shall have the right during normal business hours (i.e., 8:00 a.m.
to 5:00 p.m. local time), upon fifteen (15) business days prior written notice
to Cardinal Health, to: (a) conduct a physical audit of such parts of the
Facility that relate to Product stored and warehoused at the Facility under this
Agreement; and (b) review and audit Cardinal Health’s records related to the
storage, distribution and Client’s sale of the Product; provided, however, that
Client’s right to perform any such audits under clause (a) shall occur no more
frequently than once per calendar year at each Facility, and such audits under
clause (b) shall occur no more frequently than once per calendar year and, with
respect to both clause (a) and (b), as otherwise set forth in the Operating
Guidelines. Client shall be responsible for any breach of confidentiality by its
designee.

 

7.3 Cardinal Health shall provide to Client copies, at Client’s expense, of all
documents and information requested by the FDA or by Client in support of
Client’s regulatory filings for the Product. Copies of all documents to be
provided to the FDA in connection with any such request shall if permitted by
law, be provided to Client in advance if reasonably practicable from a timing
perspective or otherwise within two (2) business days of delivery to the FDA.
Cardinal Health shall notify Client on the same day upon receipt of notice of
any inspection by the FDA directed specifically toward the Product, and Client
shall have the right to have an employee present at any such inspection, if
allowed by law.

 

7.4 Subject to its confidentiality obligations to third parties, Cardinal Health
shall notify Client on the same day of receipt, and provide a copy of, any
notice of any FDA or other governmental authority inspection, investigation or
other inquiry, or other material governmental notice or communication
(collectively, an “Inquiry”) (a) relating to the distribution of the Product; or
(b) that could reasonably be expected to have a material affect on Cardinal
Health’s ability to distribute Products or otherwise perform the Services. The
Parties shall reasonably cooperate with each other during any such Inquiry,
subject to their respective confidentiality obligations to third parties.
Cardinal Health shall discuss with Client any response to observations or
notifications received in connection with any such Inquiry and shall, (a) if
permitted by law, (b) reasonably practicable from a timing perspective, and (c)
subject to confidentiality obligations to third parties, provide Client an
opportunity to comment upon any proposed response before it is made. Cardinal
Health shall provide Client with copies of all correspondence received by it
from, or filed by it with, any governmental authority to the extent pertaining
to the Product or the distribution by Cardinal Health of the Product.

 

8. Compliance With Laws. Each Party shall conduct its activities in connection
with this Agreement in compliance with all applicable laws, rules, regulations,
and orders of governmental entities. In the event that one or more Cardinal
Health licenses is revoked and Cardinal Health fails to cure within thirty (30)
days, and individually or in the aggregate, such revocation result in the
material impairment of Cardinal Health’s ability to fulfill its obligations
under this Agreement, then during such

 

6



--------------------------------------------------------------------------------

period of time that Cardinal Health’s performance is materially impaired
(“Period of Impairment”), Client shall have the right to obtain the affected
distribution services from a third party without regard to the exclusivity
provisions contained herein and Cardinal Health shall not charge Client for
Services Client obtains from others. During any Period of Impairment, Variable
Fees and Fixed Fees for Services actually performed by Cardinal Health shall
continue to apply and Fixed Fees that apply to both Services performed and
services Client obtains from others would be prorated. At the conclusion of any
Period of Impairment, all Services, Fees and exclusivity provisions shall resume
and all other terms and conditions shall continue.

 

9. Representations and Warranties.

 

9.1 Each Party represents and warrants to the other that:

 

(a) it has full power and authority to enter into this Agreement and perform all
obligations and conditions to be performed by it under this Agreement without
any restriction by any other agreement or otherwise;

 

(b) the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action of that Party; and

 

(c) this Agreement constitutes the legal, valid and binding obligation of that
Party.

 

9.2 Client further represents and warrants to Cardinal Health that:

 

(a) the Product is and shall be manufactured in conformity with the Food, Drug
and Cosmetic Act, as amended from time to time, and all other applicable laws,
rules, regulations and orders of governmental entities relating to the
manufacture, promotion, sale or distribution of the Product;

 

(b) the Product does not violate or infringe any patent, trademark, trade name
or other interest of any person or entity.

 

9.3 Cardinal Health represents and warrants to Client that:

 

(a) it now has, and shall maintain in full force and effect during the Initial
Term and all renewal terms thereafter, all federal and state licenses, permits
or other approvals required of Cardinal Health to fulfill its obligations under
this Agreement.

 

(b) Cardinal Health shall provide to Client, on an annual basis, a Type II SAS
70 report prepared by an independent public accounting firm (a “Report”). The
Report will be dated to cover the annual period through September 30. The scope
of the Report may be limited to a review of the key systems and processes which
are relied upon by Client. Client may share such Report with its auditors and
contractors subject to confidentiality requirements. The foregoing
notwithstanding, in the event that the applicable public accounting rules change
such that a SAS 70 Type II report is no longer reasonably required by Client or
its public accountants, then Cardinal Health shall no longer be required to
provide such Report. If Cardinal Health’s and Client’s fiscal years do not close
on the same date, upon request by Client, Cardinal Health shall provide Client
with a letter stating whether during the gap period there have been any
significant changes to the structure or operation of the internal controls or if

 

7



--------------------------------------------------------------------------------

anything has come to Cardinal Health’s attention that would lead Cardinal Health
to believe that the controls are not working effectively.

 

(c) Cardinal Health shall promptly notify Client of any action taken against any
federal and state licenses, permits or other approvals required of Cardinal
Health to fulfill its obligations under this Agreement that would affect the
ability of Cardinal Health to meet its obligations under this Agreement.

 

10. Taxes. Client shall pay when due all sales, use, gross receipts, excise,
personal property taxes imposed by the government associated with the Product
(excluding any personal property tax associated with Cardinal Health’s equipment
used in connection with the Services), and other taxes now or hereafter imposed
by the government as a result of the transactions contemplated by this
Agreement, none of which have been included in the fees payable to Cardinal
Health under this Agreement; provided that the amounts payable by Client under
this section shall not include taxes based on the net income of Cardinal Health.

 

11. Trademarks.

 

11.1 Client grants Cardinal Health, which for purposes of this Section 11 shall
include Cardinal Health’s Affiliates, a non-exclusive privilege to use during
the Initial Term and any renewal term thereafter, the various trade names,
trademarks, service marks and those other word and design marks that Client
associates with the Product (the “Trade Names”) as necessary to perform Services
under this Agreement and for no other purpose.

 

11.2 Cardinal Health agrees that Client has the right to control the manner of
use or display of the Trade Names by Cardinal Health. This non-exclusive license
is a limited license and may be terminated at any time by Client upon the
termination of this Agreement. Cardinal Health shall discontinue the display or
use of any Trade Name, or change the manner in which any such Trade Name is
displayed or used, upon request by Client.

 

11.3 Cardinal Health further agrees that:

 

(a) Cardinal Health shall not use the Trade Names, or any variant thereof, as
the whole or any part of its title or the name of its business, except upon
Client’s express written consent to such use.

 

(b) Cardinal Health shall not use the Trade Names in any manner in connection
with an effort to distribute goods of others, whether or not such goods are
competitive with the Product.

 

11.4 Upon termination or expiration of this Agreement, Cardinal Health shall
discontinue any and all use of the Trade Names and any other identification with
Client and shall avoid any statement or implication that it is a distributor of
the Product, and Client shall discontinue any identification with Cardinal
Health and shall avoid any statements or implication that Cardinal Health is a
distributor of the Product, except (1) as may be necessary for it to fulfill its
obligations which survive termination, (2) for retention of records in
accordance with its records retention policies and (3) as may be required by
law.

 

11.5 Except as permitted under this Agreement, (a) Client shall not have the
right to use the name of Cardinal Health or its Affiliates or Cardinal Health’s
or its Affiliates’ trademarks, service marks, logos or other similar marks in
any manner except with the prior written approval of Cardinal Health, and

 

8



--------------------------------------------------------------------------------

(b) Cardinal Health shall not have the right to use the name of Client or its
Affiliates or Client’s or its Affiliates’ trademarks, service marks, logos or
other similar marks in any manner except with the prior written approval of
Client.

 

11.6 For purposes of this Agreement, (a) the term “Affiliate” means any legal
entity which, during the Term hereof, controls, is controlled by, or is under
common control with, such Party, and (b) the terms “third party” and “third
person” (and their plural forms) shall not include Affiliates of either Party.
For purposes of this definition, an entity shall be deemed to control another
entity if it owns or controls, directly or indirectly, at least fifty percent
(50%) of the voting interest of all equity interests of the other entity (or
other such comparable ownership interest for an entity other than a
corporation).

 

12. Confidentiality.

 

12.1 Each Party acknowledges that as a result of this Agreement it may learn and
have access to trade secrets and other confidential and proprietary information
of the other Party through employees, representatives and/or agents acting on
behalf of or subcontracted to either Party (collectively the “Representatives”),
including without limitation, financial information, information regarding
business practices and techniques, and systems and technology information, or
any information identified as confidential in writing by either Party (the
“Confidential Information”). Client acknowledges and agrees that all information
and materials related to the System shall constitute Confidential Information.
Without limiting the foregoing, Cardinal Health acknowledges and agrees that all
information and materials related to (a) Client’s financial information and
data, (b) Product sales and distribution, (c) Product inventories, and (d)
non-public Product pricing information, shall constitute Client’s Confidential
Information. For purposes of this Agreement, Confidential Information shall not
include information disclosed by one Party to the other Party to the extent that
such information can be proven by written evidence: (a) to be in the public
domain or generally available in the industry in which the disclosing Party
engages in business without any violation of this Agreement by the other Party;
(b) is already legally known to the other Party or any of its Affiliates (as
defined in Section 11.6) at the time of its disclosure by the disclosing Party;
(c) becomes known to the other Party or any of its Affiliates from a third party
without any obligation of confidentiality or limitation on use; or (d) is
independently developed by the other Party or any of its Affiliates prior to the
date of its disclosure. The specific material terms of this Agreement shall be
deemed to be the Confidential Information of each Party. Confidential
Information shall not be deemed to be in the public domain or publicly known or
in the receiving Party’s possession because it is embraced by more general
information in the receiving Party’s possession or because it is embraced in
general terms in publications.

 

12.2 Neither Party shall, directly or indirectly, at any time without the other
Party’s prior written consent: (a) disclose to any third person or entity any
Confidential Information of the other Party (whether learned before or after the
date of this Agreement), or (b) use, or permit or assist any third person or
entity to use, any such Confidential Information, excepting only: (i)
disclosures required by law, rule, regulation or order, as reasonably determined
by the disclosing Party or its legal counsel, (ii) disclosures on a confidential
basis to authorized agents, including but not limited to accountants,
consultants and attorneys, of the disclosing Party, (iii) disclosures on a
confidential basis to directors, officers, and employees and contractors of,
that Party or its Affiliates who have a reasonable need to know such
Confidential Information in the normal course of business of that Party or any
of that Party’s Affiliates, and (iv) disclosures to potential investors in or
acquirers of that Party (and their respective independent auditors and outside
attorneys under obligation of confidentiality) who have a reasonable need to
know such Confidential Information; provided that Party and such potential
investors or acquirers have entered into a confidentiality agreement the
provisions of which are as least as restrictive

 

9



--------------------------------------------------------------------------------

as the confidentiality provisions hereof, and that Party remains responsible for
any violations of such confidentiality obligations.

 

12.3 The obligations of confidentiality hereunder shall survive the termination
of this Agreement for a period of three (3) years. Upon termination of this
Agreement (for any reason), or upon the other Party’s request at any time, each
Party shall promptly: (a) return to the other Party all documentation and other
materials (including copies of original documentation or other materials)
containing any Confidential Information of the other Party; or (b) with the
other Party’s consent, which consent will not be unreasonably withheld, destroy
such documentation and other materials, and certify to the other Party, pursuant
to a certificate in form and substance reasonably satisfactory to the other
Party, as to the destruction of all such documentation and other materials.

 

13. Indemnification. Each Party shall indemnify and hold harmless the other
Party and its parent and Affiliates, and each of their directors, officers,
employees, agents, and representatives from and against all claims, liabilities,
losses, damages, costs, and expenses, including, without limitation, reasonable
attorneys’ fees (“Liability”), to a third party or property arising directly or
indirectly out of any failure of that Party to perform fully all obligations and
conditions to be performed by that Party pursuant to this Agreement or any
breach of any warranty made by that Party in this Agreement or the negligence or
willful misconduct of that Party. Client further agrees to indemnify and hold
harmless Cardinal Health, its parent and Affiliates and each of their directors,
officers, employees, agents and representatives from any and all Liability to a
third party arising directly or indirectly out of or relating to any third party
claim, except to the extent such claim arises out of the negligence or willful
misconduct or breach of this Agreement by Cardinal Health, based upon (i) injury
or death to person or property alleged to have been caused by Client’s Product,
(ii) any violation or infringement of any patent, trademark, trade name or other
interest of any third person concerning the Product, and (iii) the manufacture,
marketing, testing, shipping, sale, possession or use of Product. All indemnity
obligations hereunder are subject to the Party seeking indemnity (a) providing
the indemnifying party prompt written notice of any such claim (provided,
however, that failure to provide such notice within a reasonable period of time
shall not relieve the indemnifying party of any of its obligations hereunder
except to the extent the indemnifying party is prejudiced by such failure), (b)
providing reasonable cooperation in connection with the claim, and (c) not
compromising or settling any claim or liability without the prior written
consent of the indemnifying party.

 

14. Limitation of Liability. NOTWITHSTANDING THE FOREGOING PROVISIONS OF SECTION
13, OR ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL (SPECIFICALLY EXCEPTING
THOSE CONSEQUENTIAL DAMAGES ARISING FROM EACH PARTY’S OBLIGATION TO INDEMNIFY
THE OTHER FOR LIABILITY ARISING OUT OF OR RELATING TO THIRD PARTY CLAIMS IN
ACCORDANCE WITH SECTION 13 ABOVE), INCIDENTAL, INDIRECT, SPECIAL, OR OTHER
SIMILAR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. FURTHER, IN
NO EVENT SHALL CARDINAL HEALTH’S TOTAL LIABILITY UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION ANY OF CARDINAL HEALTH’S INDEMNITY OR OTHER
FINANCIAL OBLIGATIONS UNDER SECTION 13 OR ANY OTHER PROVISION OF THIS AGREEMENT,
EXCEED $[***]. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE LIMITATIONS IN THIS
SECTION 14 SHALL NOT LIMIT CLIENT’S LIABILITY OR RESPONSIBILITY RELATING TO A
BREACH OF ITS OBLIGATIONS UNDER SECTION 4 HEREIN.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

10



--------------------------------------------------------------------------------

15. Insurance. Each Party shall, at its own cost and expense, obtain and
maintain in full force and effect the following insurance during the Initial
Term and any renewal term of this Agreement.

 

(a) Cardinal Health shall obtain and maintain commercial general liability
insurance with coverage limits of not less than [***] per occurrence. In lieu of
insurance, Cardinal Health may self-insure any or a portion of the required
insurance. Cardinal Health shall provide Client with a copy of a certificate of
insurance as soon as practicable after the Effective Date to verify that
insurance with the required coverage is in effect and (ii) upon renewal of any
such policies.

 

(b) Client shall obtain and maintain general liability insurance including
products liability and completed operations coverage with limits not less than
[***] per occurrence and not less than [***] in the aggregate. Client shall
provide Cardinal Health with a copy of certificates of insurance (i) as soon as
practicable after the Effective Date to verify that insurance with the required
coverage is in effect, (ii) as soon as practicable after the Effective Date to
verify that the additional insured status set forth in Subsection (f) below is
in effect and (iii) upon renewal of any such policies.

 

(c) In addition to the insurance required by Section 15(b), Client shall also
obtain and maintain Special Form Property Insurance, including transit coverage,
in an amount equal to full replacement value covering Client’s property while
Product is at the Facility or in transit to or from the Facility. Client’s
property insurance shall apply to all losses and be primary (with respect both
to any insurance issued to Cardinal Health and to any deductible amount or
self-insured amount retained by Cardinal Health) except for losses to the extent
resulting from the gross negligence or intentional misconduct of Cardinal
Health.

 

(d) In the event that any of the required policies of insurance are written on a
claims made basis, then such policies shall be maintained during the entire term
of this Agreement and for a period of not less than five (5) years following the
termination or expiration of this Agreement.

 

(e) Client shall obtain a waiver from any insurance carrier with whom it carries
Property Insurance releasing its subrogation rights against Cardinal Health.
Client shall not seek reimbursement for any property claim, or portion thereof,
that is not fully recovered from insurance except for losses to the extent
resulting from the gross negligence or intentional misconduct of Cardinal
Health.

 

(f) Cardinal Health and its Affiliates shall be named as additional insureds
under the products and completed operations policies as respects the Products
and completed operations as set forth in this Agreement. Such insurance shall be
primary (with respect both to any insurance issued to Cardinal Health and to any
self-insured amount retained by Cardinal Health for the additional insureds’
liability for damage arising out of those products and completed operations for
which they have been added as additional insureds.

 

(g) Each insurance policy that is required under this Section 15 shall be
obtained from an insurance carrier with an A.M. Best rating of at least A-VII.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

11



--------------------------------------------------------------------------------

16. Dispute Resolution.

 

16.1 The Parties agree to use good faith efforts to resolve all disputes within
sixty (60) days of written notice that such a dispute exists.

 

16.2 If a dispute under this Agreement cannot be resolved by the Parties within
the sixty (60) day period set forth in Section 16.1 above, the Parties agree to
refer the matter to one executive from each Party not directly involved in the
dispute for review and resolution. A copy of the terms of this Agreement, agreed
upon facts and areas of disagreement, and a concise summary of the basis for
each side’s contentions will be provided to both executives who shall review the
same, confer, and attempt to reach a mutual resolution of the issue within
thirty (30) days after receipt of the materials referenced above.

 

16.3 If the matter has not been resolved within the thirty (30) day period set
forth in Section 16.2 above, such dispute shall be submitted to binding
arbitration by the American Arbitration Association. Any such arbitration
proceedings shall occur in the jurisdiction of the defendant party, or in such
place as mutually agreed to by the Parties, and the arbitrator’s decision and
award shall be final and binding and may be entered in any court having
jurisdiction thereof. The arbitrator shall issue a written, reasoned decision
setting forth the basis of the award, including findings of fact and conclusions
of law. The prevailing party shall be entitled to receive its reasonable
attorney’s fees and costs in such proceeding. The Parties shall share equally
the cost of the arbitrator and any advisors that the Parties agree to employ for
the benefit of the arbitrator. In no event shall any arbitration proceeding
initiated pursuant to this Section 16.3 extend beyond one hundred eighty (180)
days from the date the arbitration is initiated.

 

16.4 Cardinal Health shall not withhold from Client any Client data in the event
of any dispute, including with limitation in the event of any breach or alleged
breach of this Agreement.

 

17. Miscellaneous.

 

17.1 Independent Contractor. The relationship of the Parties is that of
independent contractors, and neither Party shall incur any debts or make any
commitments for the other Party except to the extent expressly provided in this
Agreement. Nothing in this Agreement is intended to create or shall be construed
as creating between the Parties the relationship of joint venturers,
co-partners, employer/employee or principal and agent.

 

17.2 Notices. Any notice or other communication required or desired to be given
to any Party under this Agreement shall be in writing and shall be deemed given:
(a) three business days after such notice is deposited in the United States
mail, first-class postage prepaid, and addressed to that Party at the address
for such Party set forth at the end of this Agreement; (b) one business day
after delivered to Federal Express, Airborne, or any other similar express
delivery service for delivery to that Party at that address; or (c) when sent by
facsimile transmission, with electronic confirmation, to that Party at its
facsimile number set forth at the end of this Agreement. Any notice delivered by
facsimile transmission will be deemed delivered upon electronic confirmation
provided the notice is also deposited in the U.S. mail, first-class postage
prepaid. E-mails do not satisfy the notice requirements hereunder. Any Party may
change its address or facsimile number for notices under this Agreement by
giving the other Party notice of such change.

 

12



--------------------------------------------------------------------------------

Notices should be sent to the following:

 

If to Cardinal Health:    If to Client: Cardinal Health PTS, LLC    CoTherix,
Inc. Attention: Vice President &    Attention: CEO General Manager    5000
Shoreline Court 15 Ingram Boulevard    Suite 101 Suite 100    South San
Francisco, CA 94080 LaVergne, TN 37086    Fax: (650) 808-6897 Fax: (615)
287-0401      with a copy to:    with a copy to: Cardinal Health, Inc.   
CoTherix, Inc. 7000 Cardinal Place    Attention: Robert S. Michitarian Dublin,
Ohio 43017    Vice President and General Counsel Attn: Associate General
Counsel,    5000 Shoreline Court, Suite 101 Pharmaceutical Technologies &
Services    South San Francisco, CA 94080 Fax: 614-757-5051    Fax (650)
808-6897

 

17.3 Governing Law. This Agreement shall be construed under the laws of the
State of Tennessee, without regard to its conflicts of laws provisions.

 

17.4 Severability. If any term of this Agreement is declared invalid or
unenforceable by a court or other body of competent jurisdiction, the remaining
terms of this Agreement will continue in full force and effect.

 

17.5 Non-Waiver. No failure by either Party to insist upon strict compliance
with any term of this Agreement, to enforce any right, or to seek any remedy
upon any default of the other Party shall affect, or constitute a waiver of, the
first Party’s right to insist upon strict compliance, to exercise that option,
to enforce that right, or to seek that remedy with respect to that default or
any prior, contemporaneous, or subsequent default. No custom or practice of the
Parties at variance with any provision of this Agreement shall affect, or
constitute a waiver of, that Party’s right to demand strict compliance with all
provisions of this Agreement.

 

17.6 Force Majeure. If the performance of any part of this Agreement by either
Party shall be prevented, restricted, interfered with or affected for any length
of time by fire or other casualty, government restrictions, war, riots, strikes
or labor disputes, lock out, transportation delays, acts of God, or any other
causes which are beyond the reasonable control of such Party, such Party shall
not be responsible for delay or failure of performance of this Agreement for
such length of time, provided, however, that the obligation of one Party to pay
amounts due to the other Party shall not be subject to the provisions of this
Section. The affected Party shall use commercially reasonable efforts to
overcome any such event, and if any such event continues for more than
forty-five (45) days, the other party may terminate the Agreement upon written
notice and, in the case of Client, any early termination fee shall not apply.

 

17.7 Assignment. Except as set forth herein, neither Party shall have the right
to assign this Agreement, or any of such Party’s rights or obligations under
this Agreement, without the prior written consent of the other Party (such
consent shall not be reasonably withheld), provided, however, that either

 

13



--------------------------------------------------------------------------------

Party may assign its rights under this Agreement, without consent, to (a) any
parent, subsidiary or Affiliate, or (ii) any successor to all or substantially
all of its assets or business. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their successors, administrators, trustees and permitted
assigns.

 

17.8 Remedies Cumulative; Injunctive Relief. The remedies provided herein shall
be cumulative and shall not preclude any Party from asserting any other rights
or seeking any other remedies against the other Party, or such other Party’s
successors or permitted assigns, pursuant to this Agreement, as provided under
other agreements and as provided by law. Each Party acknowledges that a breach
of this Agreement by either Party may cause the other Party irreparable damage.
Accordingly, in the event of any such breach or threatened breach by one Party,
the other Party shall, in addition to its remedies at law, have the right to
pursue injunctive relief, including temporary, preliminary and permanent
injunctions, to prevent the other Party’s violation of this Agreement.

 

17.9 Publicity. Neither Party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other Party’s express prior written consent, except as required
under applicable law or by any governmental agency, in which case the Party
required to make the press release or public disclosure shall use commercially
reasonable efforts to obtain the approval of the other Party as to the form,
nature and extent of the press release or public disclosure prior to issuing the
press release or making the public disclosure.

 

17.10 Section Headings. The Section headings provided herein are for convenience
only and shall have no force or effect upon the construction or interpretation
of any provision in this Agreement.

 

17.11 Survival. In conjunction with those provisions that expressly survive the
expiration or termination of this Agreement, all other provisions of this
Agreement that may reasonably be interpreted or construed as surviving the
expiration or termination of this Agreement (including, without limitation, the
indemnification, confidentiality (to the extent expressly stated therein),
limitation of liability, insurance (to the extent expressly stated therein),
dispute resolution and miscellaneous provisions) shall survive the expiration or
termination of this Agreement.

 

17.12 Complete Agreement. This Agreement constitutes the entire understanding
between the Parties and supersedes any contracts, agreements or understanding
(oral or written) of the Parties with respect to the subject matter hereof. No
term of this Agreement may be amended except upon written agreement of both
Parties, unless provided otherwise in this Agreement.

 

17.13 Joint Preparation. Each Party to this Agreement (a) has participated in
the preparation of this Agreement; (b) has read and understands this Agreement;
and (c) has been represented by counsel of its own choice in the negotiation and
preparation of this Agreement. Each Party represents that this Agreement is
executed voluntarily and should not be construed against any Party hereto solely
because it drafted all or a portion hereof.

 

17.14 Counterparts. This Agreement may be executed in counterparts.

 

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

 

INTENDING TO BE BOUND, the undersigned acknowledge and accept the terms of this
Agreement and have duly executed this Agreement.

 

CARDINAL HEALTH PTS, LLC       COTHERIX, INC.

By:

 

/S/    TIM L. MARTIN

     

By:

 

/S/    THOMAS FELDMAN

   

Tim L. Martin

         

Thomas Feldman

Title:

 

Vice President and General Manager

Specialty Pharmaceutical Services

     

Title:

 

President and Chief Business Officer

 

15



--------------------------------------------------------------------------------

 

Exhibits

 

Exhibit A

   Operating Guidelines

Exhibit B

   Fee Schedule

 

16



--------------------------------------------------------------------------------

 

EXHIBIT A

 

OPERATING GUIDELINES

 

Exhibit A

 

CoTherix, Inc. / Cardinal Health PTS, Inc.

Specialty Pharmaceuticals Services

 

Operating Guidelines

 

The Operating Guidelines shall be incorporated into the Distribution Services
Agreement between CoTherix, Inc. (“Client”), and Cardinal Health PTS, Inc.
(“Cardinal Health”), dated March 10, 2005 (the “Agreement”). Capitalized terms
not otherwise defined in this Operating Guidelines shall have the same meaning
as set forth in the Agreement.

 

In performing its obligations under the Agreement, Cardinal Health will follow
these Operating Guidelines. The Operating Guidelines are in addition to the SOPs
that have been approved by Client for use by Cardinal Health in the performance
of Services.

 

1.0 WAREHOUSING

 

1.1 Cardinal Health will maintain its warehouse facilities in accordance and
compliance with all federal, state and local laws, rules and regulations,
including current Good Manufacturing Practices (“cGMP”) as promulgated under the
FDA.

 

1.2 Cardinal Health will maintain SOPs appropriate for a pharmaceutical
distribution center operating environment. All SOPs will be appropriately
approved and controlled under the Cardinal Health cGMP quality system.

 

1.3 Cardinal Health will maintain cGMP compliant documented training programs.
These training programs will include training on all SOPs, the Operating
Guidelines and the Quality Requirements Agreement. Client will have the
authorization to audit the training records.

 

1.4 Cardinal Health will comply with all storage, handling and shipping
conditions mutually agreed to by the client and Cardinal Health for the Product.

 

1.5 The Product will be stored by Cardinal Health at 20-25 degrees Celsius,
excursions permitted at 15-30 degrees Celsius. Client shall ensure that the
storage requirements are identified on the package label. Client shall ensure
that the storage requirements, will be in human readable format and the Product
NDC number, lot number, carton quantity and expiry date will be in an acceptable
barcode format on the unit carton. Product will be stored in areas designed to
be continuously monitored and controlled for the temperature range specified for
the Product. Cardinal Health will maintain daily temperature recordings.
Cardinal Health will provide such records to Client upon written request.

 

1.6 Cardinal Health will report temperature excursions that last more than 60
minutes, to Client and in no event more than 48 hours from the point of
discovery of the excursion.

 

1.7 Product will be stored in an approved warehouse facility with secured
access, accessible only to authorized Cardinal Health personnel.

 

17



--------------------------------------------------------------------------------

2.0 RECEIVING

 

2.1 Client or Client’s contract manufacturing agent will arrange transportation
services to transfer the Product to Cardinal Health. Client will notify Cardinal
Health of the specific delivery schedule.

 

2.2 Client’s carrier will contact Cardinal Health, once product leaves Spain, 72
hours prior to expected delivery date to arrange a delivery appointment.

 

2.3 Client shall retain title and ownership to the Product at all times.
Cardinal Health signature on the carrier’s bill of lading is an acknowledgement
only of Cardinal Health’s receipt of Product.

 

2.4 Client will provide Cardinal Health with a Material Safety Data Sheet for
the Finished Product.

 

2.5 Client’s Product will meet the following standards for carton
identification, documentation, palletization, and uniformity:

 

  2.5.1 Client will provide the bill of lading, certificate of analysis,
certificate of release (“CofR”) and other documentation necessary. Cardinal
Health will follow its SOP for receiving Product.

 

  2.5.2 Pallets will meet GMA standards for maximum 40” x 48” x 46” (120 cm x 80
cm x 103 cm are current pallet sizes) dimensions with four-way entry; will be
free of broken boards, treated for pests, and clean.

 

  2.5.3 Receipt of Product on non-standard pallets may require restacking onto
conforming pallets at Client’s expense.

 

  2.5.4 Palletized Product must be uniform and consistent with specifications
set up in the Product master for the number of cartons and eaches.

 

2.6 Cardinal Health will receive each shipment into a secure receiving area and
perform all requirements as detailed in Cardinal Health’s receiving SOP.

 

2.7 Cardinal Health will count and inspect the exterior packaging of the
Product, noting any shortages, overages or damage on the carrier bill of lading.
Cardinal Health will obtain the carrier’s signature on the bill of lading
acknowledging the condition of the Product upon receipt by Cardinal Health.

 

2.8 Cardinal Health will compare the Client documentation to Cardinal Health’s
receiving report. Discrepancies will be noted. Cardinal Health Quality Assurance
will investigate and report all discrepancies to Client within 24 hours of
receipt. Client and Cardinal Health will determine corrective actions, if any.

 

2.9 Client is responsible for notifying Cardinal Health QA, in such case that,
“Receipts”, will be arriving with a temp tale. Cardinal Health will fax
receiving checklist and downloaded temp tale data for such shipments, as decided
by the Clients QA department to Client Quality Assurance for official lot
release. Product will be held in quarantine until released in writing by Client
Quality Assurance.

 

2.10 Product in unapproved or quarantine status will be physically flagged in
Cardinal Health’s warehouse management system to prevent unapproved Product from
entering approved picking areas of the warehouse.

 

2.11 Client Quality Assurance will fax or email written documentation CofR to
Cardinal Health to release the lot from quarantine Product status to approved
Product status.

 

18



--------------------------------------------------------------------------------

2.12 Cardinal Health will post receipts in the warehouse management system
within 24 business hours of delivery unless count discrepancies, missing
paperwork, damage investigation, and other receiving anomalies interfere with
efficient receiving and documentation. Upon request by Client, Cardinal Health
will provide a report of any unresolved receiving discrepancies.

 

2.13 Cardinal Health will move Product from the receiving area to bulk storage
following Cardinal Health SOPs.

 

3.0 INVENTORY

 

3.1 Inventory will be received, tracked and controlled on Cardinal Health’s
warehouse management system by item number, lot number, expiration date,
quantity, and status. Cardinal Health’s warehouse management system will meet
all cGMP requirements for lot traceability and accountability, from receipt of
Product at Cardinal Health to shipment of Product to Client’s Customer.

 

3.2 Quarantined Product will be segregated and appropriately labeled.
Quarantined Product will be released from quarantine status in Cardinal Health’s
warehouse management system upon written authorization by Client’s Quality
Assurance.

 

3.3 Cardinal Health will assign a unique location for the Product and lot in
storage.

 

3.4 Cardinal will perform a daily cycle count on forward pick locations that
have had activity during the given day. Cardinal Health will use its
commercially reasonable efforts to maintain accurate and timely inventory
records. Cardinal Health will report on cycle count accuracy periodically
according to Section 21 of the Operating Guidelines.

 

3.5 Inventory variances will be investigated by Cardinal Health and reported
promptly to Client and in no event later than 48 hours. Corrective actions will
be determined jointly by Cardinal Health and Client.

 

3.6 Client may conduct a complete physical inventory [***] per calendar year,
upon at least (15) business days advance written notice prior to the start of a
physical inventory, or more frequent if inventory variances exceed the standard
of [***]% accuracy, as set forth in Section 21 of the Operating Guidelines.

 

3.7 Cardinal Health will notify Client of all expired or short dated Product as
specified by Client to be [***] prior to expiry date.

 

3.8 Cardinal Health will receive returned Product according to Cardinal Health
SOP and Client’s Returned Goods Policy. Client’s Quality Assurance will
determine appropriate disposition of the returned Product. Client’s Quality
Assurance must be notified prior to disposition of the Product. If the
disposition is to destroy the Product, Cardinal Health will subcontract the
destruction by means of incineration through a third party supplier. Cardinal
Health will provide Client with the Certificate of Destruction.

 

4.0 DISTRIBUTION

 

4.1

Orders approved and available for processing (pick & pack) by the agreed upon
time, 2:00 p.m. Central Time Monday through Thursday, and on Fridays if approved
by Client, will be shipped before the close of business the same day (“Standard
Hours”). Orders received and processed after the agreed upon time, 2:00 p.m.
Central Time will be handled on an exception basis. Every attempt will be made
to ship orders in the allotted time. Any remaining volume not shipped will be
communicated to the customer along with recommendations and schedules for
completion.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

19



--------------------------------------------------------------------------------

 

For orders received after Standard Hours, 2:00 p.m., Cardinal Health will
consider these orders as the following day’s business. If the day the Product is
to be received by the Customer falls on a holiday or weekend, then the order
will be shipped on the next business day, which will ensure the Product will not
be delivered to the Customer on a holiday or weekend.

 

4.2 Orders placed within Standard Hours will be shipped to Customer via standard
ground delivery service unless otherwise specified in the agreement.

 

4.3 Client will make best commercial efforts to encourage customers to submit
orders to SPS in a fashion that allows for an even distribution of work
recognizing normal start times of 8:00 a.m. Central Time. Cardinal Health will
use commercially reasonable efforts to meet the requested shipping schedule.
However, if orders received do not allow for an even distribution of work,
Cardinal Health cannot commit to agreed upon “on time shipping” metric per
Section 21.4.

 

4.4 Orders that have Drop Ship requirements within Standard Hours will be
processed and shipped per client’s instructions.

 

4.5 Orders placed outside Standard Hours and in which the Customer has requested
delivery for the next day will be defined as emergency orders and will be
shipped via priority overnight delivery. All emergency orders will be billed to
client as set forth on Exhibit B (the “Fee Schedule”) attached here to.

 

4.6 Orders placed during Standard Hours in which the Customer requests priority
service (upgrade of shipping service) will be accommodated and Client will
charge a flat fee for priority service. This will be accommodated on an
exception basis only and not implemented as standard ongoing service for a
particular Customer. An upgrade to priority services will not be considered an
emergency order.

 

4.7 Client will be responsible for monitoring customer ordering practices.

 

4.8 Recognizing that order volume may fluctuate from time to time, Cardinal
Health will staff to meet [***]% of the rolling average number of Client orders
processed over the previous [***]. Cardinal Health will use commercially
reasonable efforts to meet the shipping schedule outlined herein when order or
unit volume exceeds [***]% of the rolling average number of orders or units;
provided, however, that Cardinal Health cannot guarantee daily on-time shipping
standards will be achieved during such increased activity periods.

 

4.9 Cardinal Health will measure the timeliness of shipments and will report
this attribute periodically according to Section 21 of the Operating Guidelines.

 

4.10 Cardinal Health personnel will be available for emergency Product
shipments, via phone request, 24 hours per day, 365 days per year. For shipments
called in after the carrier’s cutoff time (approximately 8:00 p.m. Central Time
for overnight airfreight), Cardinal Health will ship the Product the following
day.

 

4.11 Cardinal Health’s inventory system will comply with First-to-Expire,
First-Out (FEFO) inventory allocation. Any exceptions from FEFO must be approved
by Client’s Quality Assurance Representative in writing prior to shipment.

 

4.12 Cardinal Health will perform quality verification on all Client shipments
by an individual other than the employee who picked the order. Cardinal Health
will use commercially reasonable efforts to pick, check and ship accurately all
Customer orders. Cardinal Health will measure picking and shipping accuracy and
will report this attribute periodically according to Section 21 of the Operating
Guidelines.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

20



--------------------------------------------------------------------------------

4.13 Cardinal Health and Client will mutually determine and agree in writing on
the packaging requirements for shipping the Product. Cardinal Health’s Quality
Assurance will assist Client and Cardinal Health will issue appropriate
guidelines and cGMP training to the distribution department to assure compliance
with Client’s specifications. These specific Client specifications will be
controlled in the Cardinal Health cGMP quality system.

 

4.14 Cardinal Health will provide shipment confirmation information to Client
through Cardinal Health’s information System on the same business day on which
the shipment occurs.

 

4.15 Cardinal Health will manage shipping supplies - including vendor selection,
ordering, inventory record keeping, and storage. Cardinal Health will invoice
Client for all mutually agreed upon shipping materials; corrugated cartons,
insulated coolers (if specified), address labels, inner packing; as may be
requested by Client’s packing specifications.

 

5.0 TRANSPORTATION

 

5.1 Cardinal Health and Client will mutually agree upon a common carrier(s)
based on shipment size, destination, freight rates, availability of standard and
special services, reliability of delivery, and claim history among other
requirements.

 

5.2 Cardinal Health shall provide, if Client agrees, carriers under contract
with Cardinal will offer a discounted rate if one is provided by the carrier.

 

5.3 Shipping charges, including all special charges for insurance, proof of
delivery, hazardous materials, service upgrades, and so forth, will be billed
directly to Cardinal Health’s account with the carrier and passed through to
Client and will include a handling fee.

 

5.4 Client will designate Freight terms as FOB Shipping Point.

 

5.5 Cardinal Health, at the request of the Client, will provide proof of
delivery for specific Customer shipments. Fees charged by carriers for proofs of
delivery, if any, will be passed directly to Client.

 

6.0 CUSTOMER SERVICE

 

6.1 Cardinal Health will provide a dedicated inbound phone line (or lines) for
Client’s Customers to phone in purchase orders, for inquiries, and for general
information.

 

6.2 Cardinal Health will staff the inbound phone line from 7:00 a.m. - 6:00 p.m.
Central Time, Monday through Friday, except for the following holidays:
Christmas Day, New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the day after Thanksgiving and any other days as mutually
agreed to.

 

6.3 Cardinal Health will be responsible for training Cardinal Health’s customer
service representative(s) and backup representative(s). Client will provide
company and Product specific information for training of the customer service
representatives assigned to Client.

 

6.4 Cardinal Health will be responsible for initial set up and on-going
maintenance of Customer master files. The initial Customer master file will be
approved and signed by Client. Client may add Customers by completing the
Customer maintenance profile form and forwarding to Cardinal Health for system
entry.

 

21



--------------------------------------------------------------------------------

6.5 Cardinal Health will accept Customer orders by electronic data interchange
(EDI), mail or fax. Cardinal Health will maintain records of all Customer
orders. All Customer orders must be in writing or by EDI. Cardinal Health will
not accept telephone orders without a mail or fax confirmation.

 

6.6 Cardinal Health will use commercially reasonable efforts to answer inbound
phone calls within the first thirty (30) seconds, and will report this attribute
periodically according to Section 21 of the Operating Guidelines.

 

6.7 As a backup to the customer service representatives, a voice mail system
will be maintained to collect messages from Customers.

 

6.8 Cardinal Health’s customer service representatives will re-route, via warm
transfer, all misdirected calls to the appropriate vendors designated by Client
In the event that a call cannot be re-routed to a particular vendor (e.g., due
to a system outage), the customer service representative should warm transfer
the call to the Client’s operator at (650) 808-6500.

 

7.0 ORDER ENTRY

 

7.1 Client will designate minimum and multiple order quantities. All order entry
requests will be maintained by Cardinal Health through it’s operating system.

 

7.2 Client will instruct its Customers to place orders based on the contract
between Client and Customer.

 

7.3 Client will determine when Customers shall pay for premium freight, special
handling, and emergency order processing.

 

7.4 Cardinal Health will use commercially reasonable efforts to enter orders
accurately. Cardinal Health measures the accuracy of orders entered and will
report this attribute periodically according to Section 21 of the Operating
Guidelines.

 

8.0 CUSTOMER CREDIT

 

8.1 Client will establish credit limits for each Customer or groups of
Customers.

 

8.2 Cardinal Health’s System will monitor orders and outstanding accounts
receivable against the Customer’s credit limit and hold orders where credit
limits are exceeded.

 

8.3 Client may elect to place a Customer’s account, in writing, on credit hold
so that all orders are reviewed prior to shipment.

 

8.4 Client will review and approve all Customer orders held for credit limits
prior to shipment. Client must release orders or provide written authorization
to release.

 

9.0 PRICING AND TERMS

 

9.1 Client will publish terms and conditions of sale to all customers. Standard
terms are net [***] days from date of invoice. Contracted Customers may have
non-standard terms.

 

9.2 Client will publish list prices for customers, which are subject to change
from time to time at the sole discretion of Client.

 

9.3

Client will determine contracted chargeback pricing on a contract-by-contract
basis. Client will notify Cardinal Health of such price changes with a 48 hour
notice for update of the Cardinal

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

22



--------------------------------------------------------------------------------

 

Health system files. Client will develop and forward Customer notifications to
Cardinal Health and Cardinal Health will provide printing and mailing services
on behalf of Client.

 

9.4 Cardinal Health will perform system maintenance of product pricing and
terms. Client will provide to Cardinal Health no less than 72 hours in writing
any changes to product pricing or terms. Cardinal Health will be responsible for
updating the Cardinal Health system within 24 hours of effective date and time
of the price increase.

 

9.5 Cardinal Health employees are bound by the confidentiality provisions of the
Agreement between Cardinal Health and Client and, as such, shall not disclose
Client sales data or pricing information outside the specific Cardinal Health
employees who have a need to know of this information in the course of
performing their routine job responsibilities.

 

9.6 Cardinal Health will provide the necessary reports within stipulated time
frames to ensure Client can comply with the reporting requirements of Medicaid
(OBRA), Veterans HealthCare Act, PHS Covered Entities, and state rebate
programs. Client will define reporting requirements against which Cardinal
Health will produce the required reports.

 

10.0 INVOICING

 

10.1 Cardinal Health will use commercially reasonable efforts to mail invoices
the morning following shipment of Product, or transmit by electronic data
interchange (EDI), where installed, the same day of shipment of Product, to
Customer’s billing address.

 

For any order shipped after the close of business, the invoice will be prepared
and mailed the following business day.

 

10.2 Cardinal Health will make commercially reasonable effort to process
invoices as timely and accurately as possible. Cardinal Health measures invoice
accuracy and processing timeliness and will report this attribute periodically
according to the conditions set forth in Section 21 of the Operating Guidelines.

 

11.0 CHARGEBACKS

 

11.1 Client may enter into prime vendor arrangements for select contract or
government mandated pricing arrangements.

 

11.2 Cardinal Health, on behalf of Client, will process chargebacks daily with
reconciliation of chargeback discrepancies within 5 working days. Cardinal
Health’s chargeback SOPs will define the parameters available to Cardinal Health
to resolve discrepancies between Client’ contract terms and conditions and the
chargeback submitted by the wholesaler.

 

11.3 All chargebacks will be processed according to the chargeback policy for
Client.

 

11.4 All validated chargeback submissions will be settled via credit invoice.

 

11.5 Prime vendors will be instructed to report all returns from Client’s
contract Customers as a reverse chargeback.

 

11.6 Cardinal Health will make commercially reasonable effort to process
chargebacks as timely and accurately as possible.

 

23



--------------------------------------------------------------------------------

12.0 ACCOUNTS RECEIVABLE

 

12.1 Client will open and maintain a bank lockbox. The bank will receive
Customer remittances invoice information on behalf of Client. Customers may
remit payment via EFT.

 

12.2 Client’s bank will forward information about lockbox deposits along with
the Customer’s remittance information to Cardinal Health, or Client’s bank will
provide Cardinal Health password information to retrieve remittance information
on line.

 

12.3 Cardinal Health will reconcile and apply the cash receipt to the
outstanding account receivable within 24 hours of receipt from the bank, or as
soon as commercially reasonable.

 

12.4 Cardinal Health will disallow discounts for payments received beyond the
payment terms, as indicated by the receipt date. Cardinal Health will handle the
amount of the discount as a balance due on the Accounts Receivable account
unless the client provides alternate directions.

 

12.5 Cardinal Health will manage the Accounts Receivable according to the
guidelines outlined in the Standard Operating Procedures.

 

  12.5.1  Initiate collection call when invoice becomes [***] days past due.

 

  12.5.2  Initiate second collection call at [***] days past due.

 

12.6 Cardinal Health will maintain notes related to collection activities in an
Accounts Receivable system file, or on excel spreadsheet that will be accessible
to Client’ authorized personnel. System file or Excel spreadsheet will be sent
weekly to the Client for invoice collections.

 

12.7 Cardinal Health will use commercially reasonable efforts to process
accounts receivable as timely and accurately as possible. Cardinal Health will
measure accounts receivable and collections activity and report these attributes
periodically according to Section 21 of the Operating Guidelines.

 

13.0 GOVERNMENT REPORTING

 

13.1 Cardinal Health personnel will provide the following Government reports to
Client within 10 business days following the close of a business quarter.
Cardinal Health will measure and report this attribute periodically according to
Section 21 to the Operating Guidelines.

 

  13.1.1  IFF Direct Sales Report

 

  13.1.2  IFF Indirect Sales Report

 

  13.1.3  AMP Report

 

  13.1.4  Non FAMP Report

 

  13.1.5  Best Price Report

 

  13.1.6  Most Favored Price Report

 

13.2 Cardinal Health will also provide supporting schedules and source documents
to be used by Client to perform verification of the Government reports.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

24



--------------------------------------------------------------------------------

14.0 MONTH-END CLOSE

 

14.1 Client will complete its close by the second working day after the last day
of the month being closed. Cardinal Health will make every effort to record all
transactions for the month being closed by the close of business on the first
working day (day 1) of the following month. (i.e. March activity is posted by
the end of the first working day in April.). Cardinal Health will measure and
report this attribute periodically according to Section 21 of the Operating
Guidelines.

 

14.2 Cash received by the bank on the final day of the month, and reported to
Cardinal within 24 hours, will be applied by the end of business on day 1 to the
open receivables for the prior month.

 

14.3 Open items that cannot be resolved by the close of business on day 1 will
be communicated to the Client and will be carried over into the following month.

 

15.0 RETURNED GOODS

 

15.1 Returns will be processed in accordance with Client’s Returned Goods
Policy.

 

15.2 Goods that are returned to Cardinal Health per Client’s Return Goods
Policy, will be processed by Cardinal Health using commercially reasonable
efforts to complete the processing of all returns and issue credits (if
applicable) within five (5) business days of receipt of the return.

 

15.3 Cardinal Health will use commercially reasonable efforts to process
returned goods as timely and accurately as possible. Cardinal Health will
measure the timeliness of returned goods processing and will report this
attribute periodically according to Section 21 of the Operating Guidelines.

 

16.0 PRODUCT COMPLAINT RETURNS

 

16.1 If the Product is being returned due to a Product complaint (it should be
routed to our Call Center to be handled), Cardinal Health will obtain the
following information from the end customer returning the Product:

 

  a) # of units to be returned

 

  b) Physician name

 

  c) Fax number

 

  d) Identify source of product (i.e. Name of Wholesaler)

 

16.2 Cardinal Health will fax instructions for returning the Product to the end
customer, which will include, at a minimum, instructions to return the Product
a) in a biohazard bag; b) to Client’s Quality Assurance Department; and c) to
include the Return Authorization Number provided by Cardinal Health on the
outside of the package.

 

16.3 Client will notify Cardinal Health upon receipt of the Product. Upon
notification, Cardinal Health will issue a credit to the wholesaler on the end
customer’s behalf. The credit will identify the Return Authorization Number and
the end customer name. The end customer will be responsible for following-up
directly with the wholesaler to ensure appropriate credit/replacement has been
issued.

 

17.0 RECALL ASSISTANCE

 

17.1 Client is responsible for management of a recall event.

 

25



--------------------------------------------------------------------------------

17.2 If there is a recall or withdrawal of Product, then Cardinal Health agrees
to stop shipping recalled lots promptly, and in no event later than twenty-four
(24) hours after Cardinal Health receives written notification of such recall.

 

17.3 If mutually agreed upon, Cardinal Health shall provide assistance to Client
and cooperate fully in any such recall. Client shall pay to Cardinal Health an
amount equal to Cardinal Health’s actual costs incurred with any such recall
services. Such cost shall be in addition to the fees described in Exhibit C to
the Agreement. Such assistance shall include but not be limited to:

 

  17.3.1  Contacting consignees (wholesaler, customers) who may have received
affected Product and requesting prompt quarantine of all affected lots pending
further disposition instructions from Cardinal Health or Client.

 

  17.3.2  Storage and control of on-hand inventory of recalled Product.

 

  17.3.3  Receipt, storage and control of returned recalled Product.

 

  17.3.4  Documentation of recalled Product used, destroyed or returned to the
distributor through established document systems at Cardinal Health.

 

  17.3.5  Assist in Preparation of final Recall Report including a copy of all
communications, if any, with FDA concerning the recall.

 

  17.3.6  Shipment of samples of recalled Product to Client or a designated
testing site for analysis, if applicable.

 

  17.3.7  Cardinal Health shall maintain appropriate cGMP SOPs, and to the
extent that they are not in conflict with the Operating Guidelines, Cardinal
Health will follow its SOPs with regard to executing these requirements.

 

17.4 Cardinal Health will provide the necessary recall reports within two hours
of notification by Client. Reports will contain, but not be limited to, the
following information for each recalled Product and lot number: all Customer
shipments by date, item number, quantity, lot number, and ship to address.

 

17.5 Cardinal Health shall provide Client Quality Assurance with signed and
dated records documenting final disposition of the Product(s). In addition,
Cardinal Health will assist with the following information:

 

  17.5.1  Name and location of distributors involved in the execution of the
final disposition of the recalled Product

 

  17.5.2  Name and location of drug destruction sites (if applicable)

 

  17.5.3  List of applicable State or Federal licenses currently required and
held for drug transport and/or disposal for all drug destruction sites (if
applicable).

 

  17.5.4  Product disposition method

 

  17.5.5  Amount of Product dispositioned.

 

  17.5.6  Date of Product disposition

 

26



--------------------------------------------------------------------------------

  17.5.7  Documentation from each affected Distributor(s) head of Quality
Assurance or designee attesting to the completion of the Product disposition
functions and requirements set forth by Client’s Recall Committee.

 

18.0 SYSTEMS

 

18.1 Client retains ownership to all Client Data in the Cardinal Health System
but grants Cardinal Health a limited right to use such Client Data in the
performance of its services.

 

18.2 Cardinal Health will use commercially reasonable efforts to maintain
security of the Client Data in files, to segregate them and render them
inaccessible to all third parties except those providing services or systems
support hereunder.

 

18.3 Cardinal Health will provide Client with on-line access to sales
information, inventory record’s, lot tracking, Customer profiles, item
maintenance, pricing and terms, and other business critical data as defined in
Cardinal Health’s standard reports output.

 

18.4 Additional reporting and interfaces may be jointly defined by Client and
Cardinal Health.

 

18.5 Cardinal Health will use commercially reasonable efforts to maintain all
Systems within the change control SOPs.

 

18.6 Cardinal Health will use commercially reasonable efforts to make Cardinal
Health’s System accessible to the Client 24 hours per day 7 days per week and
guaranteed between the hours of 6:00 a.m. - 7:00 p.m. Central Time, Monday
through Friday (“Accessible Hours”), except for routine, scheduled or emergency
maintenance. Cardinal Health will provide 48 hours advance notification to
Client of a scheduled maintenance which would affect Client’s ability to access
the System

 

18.7 Cardinal Health will use commercially reasonable efforts to ensure that
unscheduled System downtime per calendar quarter shall not exceed [***]% of the
Accessible Hours. Cardinal Health will promptly notify Client of any System
problem that might affect services and an estimated time for restoration of
System access. Cardinal Health will measure system availability and report on
this attribute according to Section 21 of the Operating Guidelines.

 

18.8 Full System backups will be generated on a nightly basis in conjunction
with SOP ‘Backup and Recovery’. These backup tapes will be stored either
off-site or in a fireproof cabinet as indicated by the SOP.

 

19.0 AUDITS

 

19.1 Client or its designee shall have the right during normal business hours
(i.e., 8:00 a.m. to 5:00 p.m. local time), upon fifteen (15) (or ten (10) in the
event of a for cause audit) business days prior written notice to Cardinal
Health, to: (a) no more than once in any six (6) month period, conduct a
physical audit of such parts of the Facility that relate solely to Product
stored and warehoused at the Facility under this Agreement; and (b) no more than
once in any twelve (12) month period, review and audit records that relate
solely to the storage and distribution of the Product.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

27



--------------------------------------------------------------------------------

20.0 QUALITY COUNCIL REPORT

 

20.1 Cardinal Health will provide Client with reports on measurable attributes
including but not limited to those identified below. Such reports shall be used
to track and benchmark performance.

 

20.2 Client and Cardinal Health will agree to meet not less than once per year
to review performance and to develop methods, policies, practices, and
procedures that may improve the quality and efficiency of the Cardinal Health –
Client relationship.

 

20.3 Cardinal Health will use its commercially reasonable efforts to meet or
exceed the Client’s expectation for performance based on the measured
attributes.

 

20.4 Measured attributes and standards:

 

Section


--------------------------------------------------------------------------------

  

Performance Attribute

--------------------------------------------------------------------------------

  

Performance Standard

--------------------------------------------------------------------------------

  

Reporting Frequency

--------------------------------------------------------------------------------

1.0    Temperature excursions    [***]% excursion - free    Upon occurrence 2.0
   On-time receipts and data entry    [***]% within 24 business hours for all
conforming receipts    Monthly 3.0    Cycle count accuracy    [***]%    Monthly
4.0    On-time shipping    [***]% same day for orders received by the standard
cut-off time    Monthly 5.0    Picking/shipping accuracy    [***]% for all
orders processed with carton markings meeting HDMA bar code standards    Monthly
6.0    Answer inbound phone calls within thirty (30) seconds    [***]% answered
within thirty (30) seconds    Monthly 7.0    Order entry accuracy    [***]%   
Monthly 8.0    Invoicing accuracy and timeliness    [***]%    Monthly 9.0   
Accounts receivable    [***]% A/R collected on or before the 40th calendar day
from date of invoice.    Monthly 10.0   

Chargeback processing

Time

   [***]% processed in 2 days or less from receipt of chargeback from wholesaler
   Monthly 11.0    Government Reporting    [***]% completed by the close of
business on the 10th workday of the following month.    Monthly 12.0   
Month-End Close    [***]% completed by the close of business on the second work
day of the following month.    Monthly 13.0    Return goods processing cycle
time    [***]% processed in 5 business days or less    Monthly 14.0    System
availability    [***]% of normal accessible hours    Upon occurrence

 

[END]

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

28



--------------------------------------------------------------------------------

 

EXHIBIT B-FEE SCHEDULE

 

29



--------------------------------------------------------------------------------

 

3/10/2005

 

Cotherix

 

FEE SCHEDULE

 

Program Implementation

           

One Time Start-up Fee (3)

   $ [***]     

Distribution Services

           

Storage Fee

           

Ambient storage fee (5)

   $ [***]    Per pallet per month

Pick, pack and ship fee (1)

           

Monthly distribution account management fee-Lavergne, TN (6)

   $ [***]    Per month

Monthly distribution account management fee-Groveport, OH (6)

   $ [***]    Per month

Ambient product pick/pack/stage

   $ [***]    Per line, per order

Ambient product pick/pack/stage

   $ [***]    Per each case

Return goods processing

   $ [***]    Per first unit

Return goods processing

   $ [***]    Per each additional unit

Freight Charges

     Cost plus [***]% handling fee

Packing/Shipping materials (4)

     Cost plus [***]% handling fee

Destruction Charges

     Cost plus [***]% handling fee

Emergency/International Orders

   $ [***]    Per order

Information System

           

System access and support fee (2)

   $ [***]    Per month

Special reports, connectivity or other IT requests (per hour charge)

   $ [***]    Per hour

Customer Service

           

Customer Service Management fee

   $ [***]    Per month

Per order processing fee

   $ [***]    Per order

Per credit memo

   $ [***]    Per credit memo

Financial Services

           

Accounts Receivable Management Fee

   $ [***]    Per month

AR per order processing fee

   $ [***]    Per order

Chargeback Management fee

   $ [***]    Per month

Chargeback per line fee

   $ [***]    Per line

 

Note (1): This proposal is based on distribution services for CoTherix of 2
SKU’s used for the treatment of pulmonary arterial hypertension as outlined
below:

 

Ventavis is expected to launch in April 2005. In Year One, an estimated [***]
orders containing a total of [***] cases will be shipped. Each order will
consist of an estimated [***] SKU and [***] cases of product. An average of
[***] orders will be placed each month. The minimum unit (for ordering/billing
purposes) is on case. Cases contain either 30 ampoules or 100 ampoules.

 

The orders will be shipped through the specialty pharmacy and hospital channels.
Orders will be received via all available methods (EDI, phone, fax).

 

Other products/promotional materials requiring other types of services, or
modified distribution channels will be quoted separately. If the assumptions
change from those presented in the RFI, either party will have the right to
renegotiate the fees and basis used for quoting these services.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

30



--------------------------------------------------------------------------------

The pricing above has been developed based on the assumptions provided by
CoTherix. This pricing serves as an outline of associated costs and will be
changed if the account characteristics change. Ninety days after implementation
SPS and CoTherix will conduct an account review to assess any changes to the
previously stated account characteristics. At that time, any necessary change to
the pricing structure will be made and incorporated into the agreement.

 

Note (2): System access fee included licenses for two concurrent users.
Additional licenses will increase the monthly fee by $ [***] per concurrent
user.

 

Note (3): The implementation fee is to be paid in two equal installments. The
first payment is due after the first implementation meeting, and the second
following the launch. Non-standard procedures required for connectivity will be
charged at $[***] per hour. Additionally, the migration of previous history from
another provider to Cardinal Health- Specialty Pharmaceutical Services will be
assessed a rate of $[***] per hour until the entire process is complete and the
data has been validated by both parties.

 

Note (4): Supplies include tape, labels, bubble pack, etc (approx. $.
[***]/shipment), pallets ($[***]/pallet), boxes, and any other CoTherix
requirements.

 

Note (5): Pallet storage fee is based on a daily average of pallets on hand.
Pallet storage greater than seven months inventory on hand will be assessed an
additional charge of three times the standard fee. Cardinal Health- SPS reserves
the right to store and distribute product from our other facilities, if needed.

 

Note (6): The account management fee covers the following services: logistics
management, inventory management, regulatory assurance, receiving discrepancy
resolution, standard operating procedures, validation management, supply
control, process set-ups, and process scheduling.

 

Note (7): The term of agreement will be for three years with payment by wire or
EFT on or before the [***] of each month.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission***

 

31